IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-11276
                        Conference Calendar



ROBERT LEE HARTFIELD,

                                         Plaintiff-Appellant,

versus

WAYNE SCOTT, Director;
ADMINISTRATION, Rufe Jordan Unit;
FOOD SERVICE DEPARTMENT, Rufe Jordan Unit;
F. BAXTER, Medical Administrator;
A. DOMINGUEZ, DR., Medical Director;
WESTERNBURG, DR., Medical Assistance;
T. CURFMAN, Licensed Vocational Nurse;
P. ACKER, Licensed Vocational Nurse,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 2:99-CV-110
                      --------------------
                          June 19, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Robert Lee Hartfield, Texas prisoner #598534, appeals from

the dismissal of his 42 U.S.C. § 1983 civil rights complaint, for

failure to exhaust administrative remedies, and for failure to

state a claim upon which relief could be granted.   28 U.S.C.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-11276
                                -2-

§§ 1915(e)(2)(B), 1915A; 42 U.S.C. § 1997e(a), (c)(1).    Hartfield

provides no facts to support his claims and no arguments in

opposition to the district court’s judgment of dismissal.

Because Hartfield fails to brief the only issues on appeal, his

claims are abandoned.   See Yohey v. Collins, 985 F.2d 222, 224-25

(5th Cir. 1993).   The district court’s dismissal of the present

case and our dismissal of this appeal count as two strikes

against Hartfield for purposes of 28 U.S.C. § 1915(g).    See

Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996).     We

caution Hartfield that once he accumulates three strikes, he may

not proceed in forma pauperis in any civil action or appeal filed

while he is incarcerated or detained in any facility unless he is

under imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED; THREE-STRIKES WARNING ISSUED.